DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY CLAIM AND CROSS-REFERENCE 
2. 	This is a non-provisional application of and claims priority to U.S. Provisional Patent Application Serial No. 62/725,403, filed on August 31, 2018, the entire disclosure of which is incorporated herein by reference.
  
   			                         Allowable Subject Matter
3.        Claims 1-12, 21-22, 24-29, are allowed over the prior art of the record.
             	                                                      Reasons for Allowance
4. 	The following is an examiner's statement of reasons for allowance:
5.	Regarding claims 1-7, 21, the prior art failed to disclose or reasonably suggest forming a second dielectric layer over the first dielectric layer, wherein the second dielectric layer is different from the first dielectric layer; forming an S/D contact over the second dielectric layer; after forming the S/D contact, selectively removing the first dielectric layer with respect to extend the second dielectric layer, thereby exposing the air gap; and after selectively removing the first dielectric layer, forming a third dielectric layer to seal the air gap.

6.        Regarding claims 8-12, the prior art failed to disclose or reasonably suggest depositing a first dielectric layer over the S/D feature that partially fills the air gap; depositing a second dielectric layer over the first dielectric layer; forming a silicide layer over the S/D feature; forming an S/D contact over the silicide layer; after forming the S/D contact, replacing the second dielectric layer with a third 

7.        Regarding claims 22, 24-29, the prior art failed to disclose or reasonably suggest exposing a top surface of the S/D feature in a contact opening; removing the gate spacer to form a first trench adjacent to the exposed S/D feature; depositing a first dielectric layer over the S/D feature, thereby partially filling the first trench; depositing a second dielectric layer over the first dielectric layer, wherein the second dielectric layer differs from the first dielectric layer in composition; removing portions of the first and the second dielectric layers to re-expose the S/D feature in the contact opening; forming an S/D contact over the re-exposed S/D feature; removing remaining portions of the first and the second dielectric layers, resulting in a second trench between the S/D contact and the metal gate stack; and sealing a top portion of the second trench to form an air gap, wherein a width of the air gap decreases from top to bottom.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899